ORDER
PER CURIAM:
A jury convicted defendant of tampering in the first degree, § 569.080.1(2), RSMo. 1982. He appeals from the judgment claiming the evidence adduced at trial does not support the verdict in that the state’s witness was unable to identify him in the courtroom. However, the witness positively identified defendant’s photograph admitted in evidence without objections. See State v. Adail, 555 S.W.2d 672, 674 (Mo.App.1977). We have examined the record in the light most favorable to the judgment and find it contains solid, credible evidence from which a rational trier of fact could have found defendant guilty beyond a reasonable doubt. No jurisprudential purpose would be served by a written opinion.
The judgment is affirmed in accordance with Rule 30.25(b).